Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 stated “a method for preparing a cathode active materials, the method comprise”, however, the claim does not processes or the resulting materials/compounds to the previously stated “cathode active materials”.
For the sake of expedite prosecution the examiner interprets the following “preparing a lithium metal oxide as cathode active material, by firing…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li (NPL, Preparation of sub microcrystal LiMn2O4 used Mn3O4 as precursor and its electrochemical performance for lithium ion battery, 2015) and in view of Ursu (NPL, Kinetic evolution during the laser/thermal preparation of Mn3O4 from MnCO3, 1986).
Consider Claim 1, Li teaches the process of forming cathode material for lithium ion batteries (introduction). Li teaches the process of preparing the lithium metal oxide (LiMn2O4) by firing/sintering a mixture of second metal oxide (Mn3O4) with lithium salt (LiCO3) at temperature ranging from 750-900℃ (page 903, synthesis section). 
Li does not teach the process of forming second metal oxide (Mn3O4) a lower oxygen ratio, from heating a first metal oxide a high oxygen ratio, at nitrogen containing atmosphere.
However, Ursu is in the art of forming Mn3O4 (abstract), teaches the process of continuous heating of MnCO3 under air atmosphere (nitrogen containing) and decomposing the MnCO3 and converting into Mn3O4 materials (page L825, last para to nd para, and 4th para), where the equation reaction shows three stage including:
(I) MnCO3 → MnO2, 
(II) 2MnO2 → Mn2O3 + ½O2, 
(III) 3Mn2O3 → 2Mn3O4 + ½O2
Therefore, in the preparation process of forming Mn3O4 (second metal oxide) the step of heating first metal oxide (such as MnO2 and/or Mn2O3) under nitrogen-containing gas is needed to from Mn3O4 material from MnCO3 material.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Li with Ursu to form Mn3O4 by heating MnCO3 forming an intermediate first metal oxide (MnO2 and/or Mn2O3), to provide with a process having higher utilization rate of Mn atom (Li, page 902, right Col., lines 3-4).
Consider Claim 2, the combined Li (with Ursu) teaches the second metal oxide (Mn3O4) having porous surface (Li, Fig. 2-e), therefore, the core and the shell portions are both made from the same materials of second metal oxide. 
Regarding the claimed limitation of “pore area provided between the core portion and the shell portion and surrounding the core portion”, although the combined art of Li with Ursu does not explicitly shows this limitation, however, the combined Li (with Ursu) teaches each and every process step and limitation of the applicant’s claims, including the “heating the first metal oxide (MnO2 and/or Mn2O3) under nitrogen-containing gas forming second metal oxide with lower oxygen ratio (Mn3O4)”. Since the “pore area provided between the core portion and the shell portion and surrounding the core portion” by the applicant’s claimed process is simply a function of “heating the first metal oxide (MnO2 and/or Mn2O3) under nitrogen-containing gas forming second metal oxide with lower oxygen ratio (Mn3O4)”, and the combination of the Li (with Ursu) teaches the claimed process steps. The process of the combination of the Li (with Ursu) would have inherently produced “pore area provided between the core portion and the shell portion and surrounding the core portion” unless essential process steps and/or limitations are missing from the applicant’s claims.
Consider Claim 3, the combined Li (with Ursu) teaches the first metal oxide is Mn (transition metal element) (Ursu, stages (II-III)).
Consider Claim 4, the combined Li (with Ursu) teaches the second metal oxide (Mn3O4) includes an aggregation of primary particles into secondary particles (Li, Fig. 2-e).
Consider Claim 6, the combined Li (with Ursu) teaches the forming of second metal oxide by heating first metal oxide under nitrogen containing gas (Ursu, L826, first para) and the resulting of porous second metal oxide (Li, Fig. 2-e). 
Consider Claim 7, the combined Li (with Ursu) teaches the forming of second metal oxide by heating first metal oxide under nitrogen containing gas (Ursu, L826, first para).
Regarding the claimed limitation of “a grain of the second metal oxide has a size smaller than a size of a grain of the first metal oxide”, although the combined art of Li with Ursu does not explicitly shows this limitation, however, the combined Li (with Ursu) teaches each and every process step and limitation of the applicant’s claims, including the “heating the first metal oxide (MnO2 and/or Mn2O3) under nitrogen-containing gas forming second metal oxide with lower oxygen ratio (Mn3O4)”. Since the “a grain of the second metal oxide has a size smaller than a size of a grain of the first metal oxide” by the applicant’s claimed process is simply a function of the “heating the first metal oxide (MnO2 and/or Mn2O3) under nitrogen-containing gas forming second metal oxide with lower oxygen ratio (Mn3O4)”, and the combination of the Li (with Ursu) teaches the claimed process steps. The process of the combination of the Li (with Ursu) would have inherently produced “a grain of the second metal oxide has a size smaller than a size of a grain of the first metal oxide” unless essential process steps and/or limitations are missing from the applicant’s claims.
Consider Claim 9, the combined Li (with Ursu) teaches the first time of heating to form the first metal oxide is about 150 min (Ursu, Fig. 2), and the second time of heating/firing to form lithium metal oxide (from Mn3O4 and LiCO3) is 12 hours (Li, synthesis section).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li (NPL, Preparation of sub microcrystal LiMn2O4 used Mn3O4 as precursor and its electrochemical performance for lithium ion battery, 2015) and in view of Ursu (NPL, Kinetic evolution during the laser/thermal preparation of Mn3O4 from MnCO3, 1986), and in further view of Wang (NPL, Facile Synthesis of Porous Mn2O3 Microspheres as Anode Materials for Lithium Ion Batteries, 2016). 
Consider Claim 5, the combined Li (with Ursu) teaches the forming of first metal oxide (Mn2O3) from metal oxide precursor (MnCO3) (Ursu, page L286, reaction stage I-II). 
The combined Li (with Ursu) does not teach the forming of metal oxide precursor (MnCO3).
However, Wang is in the art of forming microspheres/microparticles for lithium ion batteries (abstract), teaches the formation of metal oxide precursor particles (MnCO3), from metal source containing acid (MnSO4) mixed with powder source 4HCO3) in solvent, and the process of heat treating metal oxide precursor particles (MnCO3) in air at 600°C for an hour forming Mn2O3 particles (page 699, experimental details section). 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Li (with Ursu) with Wang to form metal oxide precursor particles as stated above, with reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li (NPL, Preparation of sub microcrystal LiMn2O4 used Mn3O4 as precursor and its electrochemical performance for lithium ion battery, 2015) and in view of Ursu (NPL, Kinetic evolution during the laser/thermal preparation of Mn3O4 from MnCO3, 1986), and in further view of Sharp (NPL, Thermal Analysis Of Manganese Dioxide In Controlled Atmospheres, 1971).
Consider Claim 8, the combined Li (with Ursu) teaches the forming of second metal oxide (Mn3O4) from first metal oxide (Mn2O3) (Ursu, page L286, reaction stage I-II), and the processing of second temperature of firing at 900℃ (Li, page 903, synthesis section).
The combined Li (with Ursu) teaches the formation process at lower temperature.
However, Sharpe is in the process of forming magnesium oxide families by heat treatment (abstract), teaches the process of heat-treating Mn2O3 material (first metal oxide) in nitrogen or air (nitrogen-containing gas) at 750°C forming Mn3O4 material (second metal oxide) (abstract).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Li (with Ursu) with Sharpe to provide process of forming 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718